Exhibit 10.1

Execution Version

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC

DATED AS OF MAY 11, 2017

THE LIMITED LIABILITY COMPANY INTERESTS IN SOLARIS OILFIELD INFRASTRUCTURE, LLC
HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER
TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE
APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS SECOND AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AND ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE APPLICABLE
MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY
COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR
ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I          DEFINITIONS

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Interpretive Provisions      14  

ARTICLE II         ORGANIZATION OF THE LIMITED LIABILITY COMPANY

     14  

Section 2.1

  Formation      14  

Section 2.2

  Filing      14  

Section 2.3

  Name      14  

Section 2.4

  Registered Office; Registered Agent      15  

Section 2.5

  Principal Place of Business      15  

Section 2.6

  Purpose; Powers      15  

Section 2.7

  Term      15  

Section 2.8

  Intent      15  

ARTICLE III       CLOSING TRANSACTIONS

     15  

Section 3.1

  Recapitalization Transactions      15  

ARTICLE IV       OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     17  

Section 4.1

  Authorized Units; General Provisions With Respect to Units      17  

Section 4.2

  Voting Rights      20  

Section 4.3

  Capital Contributions; Unit Ownership      20  

Section 4.4

  Capital Accounts      21  

Section 4.5

  Other Matters      21  

Section 4.6

  Redemption of Units      22  

ARTICLE V         ALLOCATIONS OF PROFITS AND LOSSES

     29  

Section 5.1

  Profits and Losses      29  

Section 5.2

  Special Allocations      29  

Section 5.3

  Allocations for Tax Purposes in General      32  

Section 5.4

  Other Allocation Rules      33  

ARTICLE VI       DISTRIBUTIONS

     33  

Section 6.1

  Distributions      33  

Section 6.2

  Tax-Related Distributions      34  

Section 6.3

  Distribution Upon Withdrawal      34  

ARTICLE VII     MANAGEMENT

     35  

Section 7.1

  The Managing Member; Fiduciary Duties      35  

 

i



--------------------------------------------------------------------------------

Section 7.2

  Officers      35  

Section 7.3

  Warranted Reliance by Officers on Others      36  

Section 7.4

  Indemnification      36  

Section 7.5

  Maintenance of Insurance or Other Financial Arrangements      37  

Section 7.6

  Resignation or Termination of Managing Member      37  

Section 7.7

  No Inconsistent Obligations      38  

Section 7.8

  Reclassification Events of PubCo      38  

Section 7.9

  Certain Costs and Expenses      38  

ARTICLE VIII    ROLE OF MEMBERS

     39  

Section 8.1

  Rights or Powers      39  

Section 8.2

  Voting      40  

Section 8.3

  Various Capacities      40  

Section 8.4

  Investment Opportunities      41  

ARTICLE IX       TRANSFERS OF INTERESTS

     43  

Section 9.1

  Restrictions on Transfer      43  

Section 9.2

  Notice of Transfer      44  

Section 9.3

  Transferee Members      44  

Section 9.4

  Legend      44  

ARTICLE X         ACCOUNTING

     45  

Section 10.1

  Books of Account      45  

Section 10.2

  Tax Elections      45  

Section 10.3

  Tax Returns; Information      46  

Section 10.4

  Tax Matters Member and Company Representative      46  

Section 10.5

  Withholding Tax Payments and Obligations      46  

ARTICLE XI       DISSOLUTION AND TERMINATION

     47  

Section 11.1

  Liquidating Events      47  

Section 11.2

  Bankruptcy      48  

Section 11.3

  Procedure      48  

Section 11.4

  Rights of Members      49  

Section 11.5

  Notices of Dissolution      49  

Section 11.6

  Reasonable Time for Winding Up      49  

Section 11.7

  No Deficit Restoration      49  

ARTICLE XII     GENERAL

     50  

Section 12.1

  Amendments; Waivers      50  

Section 12.2

  Further Assurances      51  

Section 12.3

  Successors and Assigns      51  

Section 12.4

  Entire Agreement      51  

Section 12.5

  Rights of Members Independent      51  

Section 12.6

  Governing Law      51  

Section 12.7

  Jurisdiction and Venue      51  

 

ii



--------------------------------------------------------------------------------

Section 12.8

  Headings      52  

Section 12.9

  Counterparts      52  

Section 12.10

  Notices      52  

Section 12.11

  Representation By Counsel; Interpretation      53  

Section 12.12

  Severability      53  

Section 12.13

  Expenses      53  

Section 12.14

  Waiver of Jury Trial      53  

Section 12.15

  No Third Party Beneficiaries      54  

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as
amended, supplemented or restated from time to time, this “Agreement”) is
entered into as of May 11, 2017, by and among Solaris Oilfield Infrastructure,
LLC, a Delaware limited liability company (the “Company”), Solaris Oilfield
Infrastructure, Inc. (“PubCo”), and each other Person who is or at any time
becomes a Member in accordance with the terms of this Agreement and the Act.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in Section 1.1.

RECITALS

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on July 1, 2014
and was originally governed by a Limited Liability Company Agreement dated as of
August 31, 2014, as amended by the Consent and First Amendment to Limited
Liability Company Agreement, dated as of October 29, 2014;

WHEREAS, in connection with a reorganization of the Company, the Company and
certain of the Members entered into the First Amended and Restated Limited
Liability Company Agreement, dated as of November 17, 2014, as amended by
Amendment No. 1 to First Amended and Restated Limited Liability Company, dated
as of March 11, 2015 (the “Existing LLC Agreement”);

WHEREAS, the Members of the Company consist of those Persons listed on Exhibit A
as of the date hereof;

WHEREAS, pursuant to Article III of this Agreement, the Company shall be
recapitalized;

WHEREAS, it is contemplated that PubCo will, subject to the approval of its
board of directors, issue 10,100,000 shares of Class A Common Stock to the
public for cash in the initial underwritten public offering of shares of its
stock (the “IPO”);

WHEREAS, if the IPO is consummated, PubCo will contribute all of the net
proceeds received by it from the IPO and 32,365,823 shares of its Class B Common
Stock to the Company in exchange for a number of Units equal to the number of
shares of Class A Common Stock issued in the IPO;

WHEREAS, each Unit (other than any Unit held by PubCo and its wholly owned
Subsidiaries) may be redeemed, at the election of the holder of such Unit
(together with the surrender and delivery by such holder of one share of Class B
Common Stock), for one share of Class A Common Stock in accordance with the
terms and conditions of this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Members of the Company desire that PubCo become the sole managing
Member of the Company (in its capacity as managing Member as well as in any
other capacity, the “Managing Member”);

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement and adopt this Agreement; and

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

  (a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

  (b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

“Agreement” is defined in the preamble to this Agreement.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“BHC Member” means a Member that is a bank holding company as defined in the
BHCA, or a non-bank subsidiary of such a bank holding company.

“BHCA” means the Bank Holding Company Act of 1956, as amended, and any successor
statute thereto, and the rules and regulations promulgated thereunder.

“Bipartisan Budget Act of 2015” means Title XI of the Bipartisan Budget Act of
2015, as may be amended from time to time (or any corresponding provisions of
succeeding law), and any related provisions of law, including court decisions,
regulations and administrative guidance.

“Board” means the board of directors of PubCo.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Business Opportunities Exempt Party” is defined in Section 8.4.

“Call Election Notice” is defined in Section 4.6(f)(ii).

“Call Right” has the meaning set forth in Section 4.6(f)(i)

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

“Cash Election” is defined in Section 4.6(a)(iii) and shall also include PubCo’s
election to purchase Units for cash pursuant to an exercise of its Call Right
set forth in Section 4.6(g).

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (i) if the Class A Common Stock trades on a
securities exchange

 

3



--------------------------------------------------------------------------------

or automated or electronic quotation system, an amount of cash equal to the
product of (A) the number of shares of Class A Common Stock that would have been
received in such Redemption if a Cash Election had not been made and (B) the
average of the volume-weighted closing price for a share of Class A Common Stock
on the principal U.S. securities exchange or automated or electronic quotation
system on which the Class A Common Stock trades, as reported by Bloomberg, L.P.,
or its successor, for each of the ten (10) consecutive full Trading Days ending
on and including the last full Trading Day immediately prior to the Redemption
Notice Date, subject to appropriate and equitable adjustment for any stock
splits, reverse splits, stock dividends or similar events affecting the Class A
Common Stock; and (ii) if the Class A Common Stock no longer trades on a
securities exchange or automated or electronic quotation system, an amount of
cash equal to the product of (A) the number of shares of Class A Common Stock
that would have been received in such Redemption if a Cash Election had not been
made and (B) the fair market value of one share of Class A Common Stock, as
determined by the Managing Member in good faith, that would be obtained in an
arms-length transaction between an informed and willing buyer and an informed
and willing seller, with neither party having any compulsion to buy or sell, and
without regard to the particular circumstances of the buyer or seller.

“Change of Control Redemption Date” is defined in Section 4.6(g).

“Chief Executive Officer” is defined in Section 7.2(b).

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Common Stock or into which the Class A
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Common Stock or into which the Class B
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

“Closing Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof after
giving effect to the IPO and related transactions, the amount or deemed value of
which will be set forth by the Company (with the prior approval of Yorktown
Energy Partners X, L.P., which approval shall not be unreasonably withheld,
conditioned or delayed) on Exhibit A within 180 calendar days following the
execution of this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

4



--------------------------------------------------------------------------------

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Company” is defined in the preamble to this Agreement.

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Covered Person” is defined in Section 7.4.

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other taxable period,
except that (a) with respect to any such property the Gross Asset Value of which
differs from its Adjusted Basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year or
other taxable period shall be the amount of book basis recovered for such Fiscal
Year or other taxable period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for U.S. federal income tax
purposes at the beginning of such Fiscal Year or other taxable period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year or other taxable period bears to
such beginning Adjusted Basis; provided, however, that if the Adjusted Basis for
U.S. federal income tax purposes of an asset at the beginning of such Fiscal
Year or other taxable period is zero, Depreciation with respect to such asset
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 

5



--------------------------------------------------------------------------------

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

“Discount” has the meaning set forth in Section 7.9.

“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Existing LLC Agreement” is defined in the recitals to this Agreement.

“Fair Market Value” means the fair market value of any property as determined in
good faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for U.S. federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
U.S. federal income tax purposes and for accounting purposes.

“GAAP” means U.S. generally acceptable accounting principles at the time.

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

6



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

  (a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

  (b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code Section 708(b)(1)(B)), (iv)
the acquisition of an interest in the Company by any new or existing Member upon
the exercise of a noncompensatory option in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or (v) any other event to the extent determined by
the Managing Member to be permitted and necessary or appropriate to properly
reflect Gross Asset Values in accordance with the standards set forth in
Treasury Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that
adjustments pursuant to clauses (i), (ii) and (iv) above shall be made only if
the Managing Member reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company. If any noncompensatory options are outstanding upon the occurrence of
an event described in this paragraph (b)(i) through (b)(v), the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

  (c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
such distribution;

 

  (d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the
definition of “Profits” or “Losses” below or Section 5.2(h); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

 

  (e) if the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to subsections (a), (b) or (d) of this definition of Gross
Asset Value, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits, Losses and other items allocated pursuant to Article V.

 

7



--------------------------------------------------------------------------------

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

“Investment Company Act” is defined in Section 8.1(b).

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

“IPO” is defined in the recitals to this Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” is defined in Section 12.7.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Liquidating Event” is defined in Section 11.1.

“Managing Member” is defined in the recitals to this Agreement.

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

8



--------------------------------------------------------------------------------

“Minority Member Redemption Date” is defined in Section 4.6(h).

“Minority Member Redemption Notice” is defined in Section 4.6(h).

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

“Non-Voting Membership Interest” is defined in Section 8.5(a).

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

“Option” means the option to purchase an additional 1,515,000 shares of Class A
Common Stock granted by PubCo to the underwriters for the IPO as described in
PubCo’s registration statement on Form S-1 (Registration No. 333-216721),
initially filed with the Commission on March 15, 2017.

“Permitted Transferee” means, with respect to any Member, (a) any Affiliate of
such Member; (b) any partner, shareholder or member of such Member, (c) any
successor entity of such Member; (d) a trust established by or for the benefit
of a Member of which only such Member and his or her immediate family members
are beneficiaries; (e) any Person established for the benefit of, and
beneficially owned solely by, an entity Member or the sole individual direct or
indirect owner of an entity Member; and (f) upon an individual Member’s death,
an executor, administrator or beneficiary of the estate of the deceased Member.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Primary B Shares” is defined in Section 3.1(b).

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“Proceeding” is defined in Section 7.4.

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance

 

9



--------------------------------------------------------------------------------

with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

 

  (a) any income or gain of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

  (b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

  (c) in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subsection (b) or (c) of the definition of Gross Asset Value above,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the Company asset) or an item of
loss (if the adjustment decreases the Gross Asset Value of the Company asset)
from the disposition of such asset and shall, except to the extent allocated
pursuant to Section 5.2, be taken into account for purposes of computing Profits
or Losses;

 

  (d) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 

  (e) in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;

 

  (f) to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

  (g) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Section 5.2 shall not be taken into
account in computing Profits or Losses for any taxable year, but such items
available to be specially allocated pursuant to Section 5.2 will be determined
by applying rules analogous to those set forth in subparagraphs (a) through (f)
above.

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

10



--------------------------------------------------------------------------------

“PubCo” is defined in the recitals to this Agreement.

“PubCo Change of Control” means the occurrence of any of the following events or
series of events after the Effective Time:

(a) any Person (excluding any Qualifying Owner or any group of Qualifying Owners
acting together which would constitute a “group” for purposes of Section 13(d)
of the Exchange Act, and excluding a corporation or other entity owned, directly
or indirectly, by the stockholders of PubCo in substantially the same
proportions as their ownership of stock of the PubCo) is or becomes the
beneficial owner, directly or indirectly, of securities of PubCo representing
more than 50% of the combined voting power of PubCo’s then outstanding voting
securities; or

(b) there is consummated a merger or consolidation of PubCo with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of PubCo immediately prior to
such merger or consolidation do not continue to represent or are not converted
into more than 50% of the combined voting power of the then-outstanding voting
securities of the Person resulting from such merger or consolidation or, if the
surviving company is a Subsidiary, the ultimate parent thereof; or

(c) the stockholders of PubCo approve a plan of complete liquidation or
dissolution of PubCo or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by PubCo
of all or substantially all of PubCo’s assets, other than such sale or other
disposition by PubCo of all or substantially all of PubCo’s assets to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned by stockholders of PubCo in substantially the same proportions as their
ownership of PubCo immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (b)(i) above, a
“PubCo Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of PubCo immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of PubCo immediately following such transaction or series of
transactions.

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Common Stock and the Class B Common Stock.

“Qualifying Owners” means (i) William A. Zartler, or any company of which he is
the manager, managing member or otherwise controls, including, but not limited
to, Solaris Energy Capital, LLC, (ii) any wife, lineal descendant, legal
guardian or other legal representative or estate of the principal member named
in clause (i) above; (iii) any trust of which at least one of the trustees is a
person described in clause (i) or (ii) above, (iv) Yorktown Energy Partners X,
L.P. and any affiliated funds or investment vehicles managed by Yorktown
Partners LLC, (v) Loadcraft Site Services, LLC, (vi) any affiliated funds or
investment vehicles managed by any of the persons described in clause (iv) or
(v) above, and (vii) any general partner, managing member, principal or managing
director of any of the persons described in clause (iv) or (v) above.

 

11



--------------------------------------------------------------------------------

“Recalculation Event” is defined in Section 8.5(a).

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to Section
4.1(g)), (b) any merger, consolidation or other combination involving PubCo, or
(c) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of PubCo to any other Person, in each of clauses (a),
(b) or (c), as a result of which holders of PubCo Common Stock shall be entitled
to receive cash, securities or other property for their shares of PubCo Common
Stock.

“Redeeming Member” is defined in Section 4.6(a)(i).

“Redemption” has the meaning set forth in Section 4.6(a)(i).

“Redemption Date” means (a) the later of (i) the date that is five Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than ten Business Days after the
Redemption Notice Date, or (b) such later date (i) specified in the Redemption
Notice or (ii) on which a contingency described in Section 4.6(a)(ii)(C) that is
specified in the Redemption Notice is satisfied.

“Redemption Notice” is defined in Section 4.6(a)(ii).

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

“Registration Rights Agreement” means the Registration Rights Agreement, by and
among PubCo and the Members, to be entered into concurrently with the closing of
the IPO.

“Regulatory Allocations” is defined in Section 5.2(i).

“Retraction Notice” is defined in Section 4.6(b)(i).

“Secondary B Shares” is defined in Section 3.1(b).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Tax Distributions” means distributions required to be made pursuant to
Section 6.2.

 

12



--------------------------------------------------------------------------------

“Tax Matters Member” means the “tax matters partner” as defined in Code
Section 6231(a)(7) and as appointed in Section 10.5.

“Tax Receivable Agreements” means the Tax Receivable Agreement dated as of
May 17, 2017 by and among PubCo and the other parties thereto and any similar
agreement entered into by PubCo after the date hereof.

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

“Transfer Agent” is defined in Section 4.6(a)(ii).

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

“Units” means the Units issued hereunder and shall also include any equity
security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.

“Wells Fargo” means Wells Fargo Central Pacific Holdings, Inc.

“Wells Fargo BHC Affiliate” is defined in Section 8.5(a).

“Wells Fargo Investments” is defined in Section 8.4(b).

“Wells Fargo Related Parties” is defined in Section 8.4(b).

“Winding-Up Member” is defined in Section 11.3(a).

 

13



--------------------------------------------------------------------------------

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

  (a) the terms defined in Section 1.1 are applicable to the singular as well as
the plural forms of such terms;

 

  (b) all accounting terms not otherwise defined herein have the meanings
assigned under GAAP;

 

  (c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

  (d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

  (e) whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

  (f) “or” is not exclusive;

 

  (g) pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms; and

 

  (h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

Section 2.3 Name. The name of the Company is “SOLARIS OILFIELD INFRASTRUCTURE,
LLC” and all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

 

14



--------------------------------------------------------------------------------

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801, or at such other place as the Managing Member from
time to time may select. The name and address for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801, or such other qualified Person as the
Managing Member may designate from time to time and its business address.

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and state income tax purposes. It is also the intent of the Members that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code. Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.

ARTICLE III

CLOSING TRANSACTIONS

Section 3.1 Recapitalization Transactions.

 

  (a) Effective immediately prior to the Effective Time, (i) the Existing LLC
Agreement shall be amended and restated and this Agreement shall be adopted and
(ii) all of the membership interests in the Company prior to the adoption of
this Agreement shall be recapitalized to consist solely of a single class of
Units with the rights and privileges as set forth in this Agreement.

 

  (b) Immediately following the initial closing of the IPO, PubCo shall
contribute to the Company all of the net proceeds received by PubCo in
connection with such initial closing and 32,365,823 shares of Class B Common
Stock in exchange for the issuance of 10,100,000 Units. The number of shares of
Class B Common Stock so contributed shall consist of 30,850,823 shares of
Class B Common Stock (the “Primary B Shares”) and 1,515,000 shares of Class B
Common Stock (the “Secondary B Shares”).

 

15



--------------------------------------------------------------------------------

  (c) Immediately following the contribution described in Section 3.1(b) of this
Agreement, the Company shall distribute to each of the Members (other than
PubCo), pro rata, in accordance with the number of Units owned by each Member,
(i) an aggregate of amount of cash equal to 2,288,800 times the initial public
offering price per share of Class A Common Stock after underwriting discounts
and commissions and (ii) the Primary B Shares.

 

  (d) Immediately following any closing of the issuance and sale of shares of
Class A Common Stock pursuant to the Option, PubCo shall contribute all of the
net proceeds received pursuant to such Option exercise to the Company in
exchange for a number of Units equal to the number of shares of Class A Common
Stock issued and sold pursuant to such Option exercise.

 

  (e) Immediately following any contribution described in Section 3.1(d) of this
Agreement, the Company shall (i) distribute to each of the Members (other than
PubCo) pro rata, in accordance with the number of Units owned by each Member,
all of the cash proceeds received pursuant to such contribution, (ii) redeem
from each of such Members on a pro rata basis an aggregate number of Units equal
to the number of shares of Class A Common Stock issued and sold pursuant to any
related exercise of the Option and (iii) surrender to PubCo an aggregate number
of Secondary B Shares equal to the number of shares of Class A Common Stock
issued and sold pursuant to any related exercise of the Option.

 

  (f) Promptly after the earlier of (x) the expiration of the Option and (y) the
exercise of the Option for the aggregate number of shares of Class A Common
Stock initially subject to such Option, (i) the Company shall distribute to each
of the Members (other than PubCo), pro rata, in accordance with the number of
Units owned by each Member, any Secondary B Shares, which will have been held by
the Company for the benefit of such Members, not surrendered pursuant to Section
3.1(e) and (ii) PubCo shall take all actions necessary to cause the stock
records of the Class B Common Stock to be held on the books and records of the
Transfer Agent.

 

  (g) The parties agree that for administrative convenience, in connection with
the recapitalization of the Company in Section 3.1(a), the Members immediately
prior to the Effective Time will receive a number of Units and the right to
receive the distribution of cash and shares of Class B Common Stock set forth in
Section 3.1(c) in lieu of receiving additional Units. For U.S. federal income
(and applicable state and local) tax purposes, each Member, the Company and
PubCo, each agrees to treat the recapitalization in Section 3.1(a), the
contribution in Section 3.1(b) and the related distribution in Section 3.1(c),
together as a sale of the foregone additional Units by the relevant Member to
PubCo in exchange for cash and shares of Class B Common Stock. For U.S. federal
income (and applicable state and local) tax purposes, each Member, the Company
and PubCo, each further agrees to treat any contribution described in
Section 3.1(d) and the related redemption of Units in Section 3.1(e) as a sale
of the redeemed Units by the relevant Member to PubCo in exchange for cash.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

  (a) Subject to the provisions of this Agreement, the Company shall be
authorized to issue from time to time such number of Units and such other Equity
Securities as the Managing Member shall determine in accordance with
Section 4.3. Each authorized Unit may be issued pursuant to such agreements as
the Managing Member shall approve, including pursuant to options and warrants.
The Company may reissue any Units that have been repurchased or acquired by the
Company.

 

  (b) Each outstanding Unit shall be identical (except as provided in
Section 4.3).

 

  (c) Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this Section
4.1(c) shall be deemed to authorize or permit any Member to Transfer its Units
except as otherwise permitted under this Agreement.

 

  (d) The total number of Units issued and outstanding and held by the Members
is set forth on Exhibit A (as amended from time to time in accordance with the
terms of this Agreement) as of the date set forth therein.

 

  (e)

If, at any time after the Effective Time, PubCo issues a share of its Class A
Common Stock or any other Equity Security of PubCo (other than shares of Class B
Common Stock), (i) the Company shall concurrently issue to PubCo one Unit (if
PubCo issues a share of Class A Common Stock), or such other Equity Security of
the Company (if PubCo issues Equity Securities other than Class A Common Stock)
corresponding to the Equity Securities issued by PubCo, and with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of
PubCo to be issued and (ii) PubCo shall concurrently contribute to the Company
the net proceeds or other property received by PubCo for such share of Class A
Common Stock or other Equity Security; provided, however, that if PubCo issues
any shares of Class A Common Stock in order to acquire or fund the acquisition
from a Member (other than PubCo) of a number of Units (and shares of Class B
Common Stock) equal to the number of shares of Class A Common Stock so issued,
then the Company shall not issue any new Units in connection therewith and,
where such shares of Class A Common Stock have been issued for cash to fund an
acquisition, PubCo shall not be required to transfer such net proceeds to the
Company, and such net proceeds shall instead be

 

17



--------------------------------------------------------------------------------

  transferred to such Member as consideration for such acquisition.
Notwithstanding the foregoing, this Section 4.1(e) shall not apply to the
issuance and distribution to holders of shares of PubCo Common Stock of rights
to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (and upon any redemption of Units for Class A Common
Stock, such Class A Common Stock will be issued together with a corresponding
right under such plan), or to the issuance under PubCo’s employee benefit plans
of any warrants, options, other rights to acquire Equity Securities of PubCo or
rights or property that may be converted into or settled in Equity Securities of
PubCo, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of PubCo in connection with the exercise or settlement of such
rights, warrants, options or other rights or property. Except pursuant to
Section 4.6, (x) the Company may not issue any additional Units to PubCo or any
of its Subsidiaries unless substantially simultaneously therewith PubCo or such
Subsidiary issues or sells an equal number of newly-issued shares of PubCo’s
Class A Common Stock to another Person, and (y) the Company may not issue any
other Equity Securities of the Company to PubCo or any of its Subsidiaries
unless substantially simultaneously PubCo or such Subsidiary issues or sells, to
another Person, an equal number of newly-issued shares of a new class or series
of Equity Securities of PubCo or such Subsidiary with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Company. If
at any time PubCo or any of its Subsidiaries (other than the Company and its
Subsidiaries) issues Debt Securities, PubCo or such Subsidiary shall transfer to
the Company (in a manner to be determined by the Managing Member in its
reasonable discretion) the proceeds received by PubCo or such Subsidiary in
exchange for such Debt Securities in a manner that directly or indirectly
burdens the Company with the repayment of the Debt Securities. In the event any
Equity Security outstanding at PubCo is exercised or otherwise converted and, as
a result, any shares of Class A Common Stock or other Equity Securities of PubCo
are issued, (1) the corresponding Equity Security outstanding at the Company
shall be similarly exercised or otherwise converted, as applicable, and an
equivalent number of Units or other Equity Securities of the Company shall be
issued to PubCo as contemplated by the first sentence of this Section 4.1(e),
and (2) PubCo shall concurrently contribute to the Company the net proceeds
received by PubCo from any such exercise.

 

  (f)

PubCo or any of its Subsidiaries may not redeem, repurchase or otherwise acquire
(i) any shares of Class A Common Stock (including upon forfeiture of any
unvested shares of Class A Common Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Units for the same price per security or (ii) any other
Equity Securities of PubCo, unless substantially simultaneously the Company
redeems, repurchases or otherwise acquires from PubCo or such Subsidiary an
equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights

 

18



--------------------------------------------------------------------------------

  as those of such Equity Securities of PubCo for the same price per security.
The Company may not redeem, repurchase or otherwise acquire (x) except pursuant
to Section 4.6, any Units from PubCo or any of its Subsidiaries unless
substantially simultaneously PubCo or such Subsidiary redeems, repurchases or
otherwise acquires an equal number of shares of Class A Common Stock for the
same price per security from holders thereof, or (y) any other Equity Securities
of the Company from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation) and other
economic rights as those of such Equity Securities of PubCo. Notwithstanding the
foregoing, to the extent that any consideration payable by PubCo in connection
with the redemption or repurchase of any shares of Class A Common Stock or other
Equity Securities of PubCo or any of its Subsidiaries consists (in whole or in
part) of shares of Class A Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

  (g) The Company shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

  (h) Notwithstanding any other provision of this Agreement (including Section
4.1(e)), if PubCo receives Tax Distributions in an amount in excess of the
amount that will enable PubCo to meet its U.S. federal, state and local and
non-U.S. tax obligations and its obligations under the Tax Receivable Agreements
or holds any other excess cash amount, PubCo may, in its sole discretion,
contribute such excess cash amount to the Company in exchange for a number of
Units or other Equity Securities of the Company determined in its sole
discretion, and distribute to the holders of Class A Common Stock shares of
Class A Common Stock (if the Company issues Units to PubCo) or such other Equity
Security of PubCo (if the Company issues Equity Securities of the Company other
than Units) corresponding to the Equity Securities issued by the Company and
with substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company issued.

 

19



--------------------------------------------------------------------------------

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

Section 4.3 Capital Contributions; Unit Ownership.

 

  (a) Capital Contributions. Except as otherwise set forth in Section 4.1(e)
with respect to the obligations of PubCo, no Member shall be required to make
additional Capital Contributions.

 

  (b)

Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of
Section 4.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of interests
having such rights, preferences and privileges as determined by the Managing
Member, which rights, preferences and privileges may be senior to the Units),
and (ii) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall amend Exhibit A to reflect such additional issuances. Subject to
Section 12.1, the Managing Member is hereby authorized to amend this Agreement
to set forth the designations, preferences, rights, powers and duties of such
additional Units or other Equity Securities in the Company, or such other
amendments that the Managing Member determines to be otherwise necessary or
appropriate in connection with the creation, authorization or issuance of, any
class or series of Units or other Equity Securities in the Company pursuant to
this Section 4.3(b); provided that, notwithstanding the foregoing, the Managing
Member shall have the right to amend this Agreement as set forth in this
sentence without the approval of any other Person (including any Member) and
notwithstanding any other provision of this Agreement (including Section 12.1)
if such amendment is necessary, and then only to the extent necessary, in order
to consummate any offering of shares of PubCo Common Stock or other Equity
Securities of PubCo provided that the designations, preferences, rights, powers
and duties of any such additional Units

 

20



--------------------------------------------------------------------------------

  or other Equity Securities of the Company as set forth in such amendment are
substantially similar to those applicable to such shares of PubCo Common Stock
or other Equity Securities of PubCo.

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. Each Member’s Capital Account balance as
of the date hereof shall be equal to the amount of its respective Closing Date
Capital Account Balance set forth opposite such Member’s name on Exhibit A.
Thereafter, each Member’s Capital Account shall be (a) increased by
(i) allocations to such Member of Profits pursuant to Section 5.1 and any other
items of income or gain allocated to such Member pursuant to Section 5.2, (ii)
the amount of additional cash or the initial Gross Asset Value of any asset (net
of any Liabilities assumed by the Company and any Liabilities to which the asset
is subject) contributed to the Company by such Member, and (iii) any other
increases allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv),
and (b) decreased by (i) allocations to such Member of Losses pursuant to
Section 5.1 and any other items of deduction or loss allocated to such Member
pursuant to the provisions of Section 5.2, (ii) the amount of any cash or the
Gross Asset Value of any asset (net of any Liabilities assumed by the Member and
any Liabilities to which the asset is subject) distributed to such Member, and
(iii) any other decreases allowed or required by Treasury Regulations
Section 1.704-1(b)(2)(iv). In the event of a Transfer of Units made in
accordance with this Agreement (including a deemed Transfer for U.S. federal
income tax purposes as described in Section 4.6(a)(iv)), the Capital Account of
the Transferor that is attributable to the Transferred Units shall carry over to
the Transferee Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l).

Section 4.5 Other Matters.

 

  (a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.

 

  (b) No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.9 or as otherwise contemplated by this Agreement.

 

  (c) The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, any of the other Members, the creditors of the
Company, or any other third party, for any debt or Liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Member of the Company.

 

21



--------------------------------------------------------------------------------

  (d) Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

  (e) The Company shall not be obligated to repay any Capital Contributions of
any Member.

Section 4.6 Redemption of Units.

 

  (a)

 

  (i) Upon the terms and subject to the conditions set forth in this
Section 4.6, each of the Members (other than PubCo and its wholly owned
Subsidiaries) (the “Redeeming Member”) shall be entitled to cause the Company to
redeem all or a portion of such Member’s Units (together with the surrender and
delivery of the same number of shares of Class B Common Stock) for an equivalent
number of shares of Class A Common Stock (a “Redemption”) or, at the Company’s
election made in accordance with Section 4.6(a)(iii), cash equal to the Cash
Election Amount calculated with respect to such Redemption. Absent the prior
written consent of the Managing Member, with respect to each Redemption, a
Redeeming Member shall be (A) required to redeem at least a number of Units
equal to the lesser of 50,000 Units and all of the Units then held by such
Redeeming Member and (B) permitted to effect a Redemption of Units no more
frequently than once per calendar quarter. The Managing Member may, in its
discretion, adopt a policy to limit quarterly exchanges to a particular period
during each quarter. Notwithstanding the foregoing, a Redeeming Member may
redeem all of such Member’s Units or at least 500,000 Units at any time. Upon
the Redemption of all of a Member’s Units, such Member shall, for the avoidance
of doubt, cease to be a Member of the Company.

 

  (ii) In order to exercise the redemption right under Section 4.6(a)(i), the
Redeeming Member shall provide written notice (the “Redemption Notice”) to the
Company, with a copy to PubCo (the date of delivery of such Redemption Notice,
the “Redemption Notice Date”), stating:

 

  (A) the number of Units (together with the surrender and delivery of an equal
number of shares of Class B Common Stock) the Redeeming Member elects to have
the Company redeem;

 

  (B) if the shares of Class A Common Stock to be received are to be issued
other than in the name of the Redeeming Member, the name(s) of the Person(s) in
whose name or on whose order the shares of Class A Common Stock are to be
issued;

 

22



--------------------------------------------------------------------------------

  (C) whether the exercise of the redemption right is to be contingent
(including as to timing) upon the closing of an underwritten offering of the
shares Class A Common Stock for which the Units will be redeemed or the closing
of an announced merger, consolidation or other transaction or event to which
PubCo is a party in which the shares of Class A Common Stock would be exchanged
or converted or become exchangeable for or convertible into cash or other
securities or property; and

 

  (D) if the Redeeming Member requires the Redemption to take place on a
specific date, such date, provided that, any such specified date shall not be
earlier than the date that would otherwise apply pursuant to clause (a) of the
definition of Redemption Date.

If the Units to be redeemed (or the shares of Class B Common Stock to be
transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Units (or shares of Class B Common Stock) during normal business hours at
the principal executive offices of the Company, or if any agent for the
registration or transfer of Class A Common Stock is then duly appointed and
acting (the “Transfer Agent”), at the office of the Transfer Agent. If required
by the Managing Member, any certificate for Units and any certificate for shares
of Class B Common Stock (in each case, if certificated) surrendered to the
Company hereunder shall be accompanied by instruments of transfer, in forms
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the Redeeming Member or the Redeeming Member’s duly authorized
representative.

 

  (iii) Upon receipt of a Redemption Notice, the Company shall be entitled to
elect (a “Cash Election”) to settle the Redemption by delivering to the
Redeeming Member, in lieu of the applicable number of shares of Class A Common
Stock that would be received in such Redemption, an amount of cash equal to the
Cash Election Amount for such Redemption. In order to make a Cash Election with
respect to a Redemption, the Company must provide written notice of such
election to the Redeeming Member (with a copy to PubCo) prior to 1:00 p.m.,
Houston time, on or prior to the third Business Day after the Redemption Notice
Date. If the Company fails to provide such written notice prior to such time, it
shall not be entitled to make a Cash Election with respect to such Redemption.

 

  (iv) For U.S. federal income (and applicable state and local) tax purposes,
each of the Redeeming Member, the Company and PubCo, as the case may be, agree
to treat each Redemption and, in the event PubCo exercises its Call Right, each
transaction between the Redeeming Member and PubCo, as a sale of the Redeeming
Member’s Units (together with the same number of shares of Class B Common Stock)
to PubCo in exchange for shares of Class A Common Stock or cash, as applicable.

 

23



--------------------------------------------------------------------------------

  (b)

 

  (i) Subject to the satisfaction of any contingency described in Section
4.6(a)(ii)(C) that is specified in the relevant Redemption Notice, the
Redemption shall be completed on the Redemption Date; provided, that if a valid
Cash Election has not been made, the Redeeming Member may, at any time prior to
the Redemption Date, revoke its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to PubCo); provided, however,
that in no event may the Redeeming Member deliver more than one Retraction
Notice in any calendar quarter; provided further, that if PubCo has not complied
with its obligations under Sections 2(a) or (b) of the Registration Rights
Agreement with respect to the Redeeming Member at the time of delivery of a
Retraction Notice, such notice shall not be subject to the quarterly limitation
in the immediately preceding clause. The timely delivery of a Retraction Notice
shall terminate all of the Redeeming Member’s, the Company’s and PubCo’s rights
and obligations arising from the retracted Redemption Notice.

 

  (ii)

Unless the Redeeming Member has timely delivered a Retraction Notice as provided
in Section 4.6(b)(i) or PubCo has elected its Call Right pursuant to Section
4.6(f), on the Redemption Date (to be effective immediately prior to the close
of business on the Redemption Date) (A) the Redeeming Member shall transfer and
surrender the Units to be redeemed (and a corresponding number of shares of
Class B Common Stock) to the Company, in each case free and clear of all liens
and encumbrances, (B) PubCo shall contribute to the Company the consideration
the Redeeming Member is entitled to receive under Section 4.6(a)(i) and, as
described in Section 4.1(e), the Company shall issue to PubCo a number of Units
or other Equity Securities of the Company as consideration for such
contribution, (C) the Company shall (x) cancel the redeemed Units, (y) transfer
to the Redeeming Member the consideration the Redeeming Member is entitled to
receive under Section 4.6(a)(i), and (z) if the Units are certificated, issue to
the Redeeming Member a certificate for a number of Units equal to the difference
(if any) between the number of Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to clause (ii)(A) of this Section 4.6(b) and the
number of redeemed Units, and (D) PubCo shall cancel the surrendered shares of
Class B Common Stock. Notwithstanding any other provisions of this Agreement to
the contrary, in the event that the Company makes a valid Cash Election, PubCo
shall only be obligated to contribute to the Company an amount in cash equal to
the net proceeds (after deduction of any Discount) from the sale by PubCo of a
number of shares of Class A Common Stock equal to the number of Units and Class
B

 

24



--------------------------------------------------------------------------------

  Common Stock to be redeemed with such cash or from the sale of other PubCo
Equity Securities used to fund the Cash Election Amount; provided that PubCo’s
Capital Account shall be adjusted in accordance with Section 7.9; provided
further, that the contribution of such net proceeds shall in no event affect the
Redeeming Member’s right to receive the Cash Election Amount.

 

  (c) If (i) there is any reclassification, reorganization, recapitalization or
other similar transaction pursuant to which the shares of Class A Common Stock
are converted or changed into another security, securities or other property
(other than as a result of a subdivision or combination or any transaction
subject to Section 4.1(g)), or (ii) PubCo, by dividend or otherwise, distributes
to all holders of the shares of Class A Common Stock evidences of its
Indebtedness or assets, including securities (including shares of Class A Common
Stock and any rights, options or warrants to all holders of the shares of
Class A Common Stock to subscribe for or to purchase or to otherwise acquire
shares of Class A Common Stock, or other securities or rights convertible into,
exchangeable for or exercisable for shares of Class A Common Stock) but
excluding (A) any cash dividend or distribution, or (B) any such distribution of
Indebtedness or assets, in either case (A) or (B) received by PubCo from the
Company in respect of the Units, then upon any subsequent Redemption, in
addition to the shares of Class A Common Stock or the Cash Election Amount, as
applicable, each Member shall be entitled to receive the amount of such
security, securities or other property that such Member would have received if
such Redemption had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization, other similar transaction,
dividend or other distribution, taking into account any adjustment as a result
of any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the shares of Class A Common Stock are
converted or changed into another security, securities or other property, or any
dividend or distribution (other than an excluded dividend or distribution, as
described above), this Section 4.6 shall continue to be applicable, mutatis
mutandis, with respect to such security or other property. This Agreement shall
apply to the Units held by the Members and their Permitted Transferees as of the
date hereof, as well as any Units hereafter acquired by a Member and his or her
or its Permitted Transferees.

 

  (d)

PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued shares of Class A Common Stock,
such number of shares of Class A Common Stock that shall be issuable upon the
Redemption of all outstanding Units (other than those Units held by PubCo or any
Subsidiary of PubCo); provided, that nothing contained herein shall be construed
to preclude PubCo from satisfying its obligations with respect to a Redemption
by

 

25



--------------------------------------------------------------------------------

  delivery of cash pursuant to a Cash Election or shares of Class A Common Stock
that are held in the treasury of PubCo. PubCo covenants that all shares of
Class A Common Stock that shall be issued upon a Redemption shall, upon issuance
thereof, be validly issued, fully paid and non-assessable. In addition, for so
long as the shares of Class A Common Stock are listed on a National Securities
Exchange, PubCo shall use its reasonable best efforts to cause all shares of
Class A Common Stock issued upon a Redemption to be listed on such National
Securities Exchange at the time of such issuance.

 

  (e) The issuance of shares of Class A Common Stock upon a Redemption shall be
made without charge to the Redeeming Member for any stamp or other similar tax
in respect of such issuance; provided, however, that if any such shares of
Class A Common Stock are to be issued in a name other than that of the Redeeming
Member, then the Person or Persons in whose name the shares are to be issued
shall pay to PubCo the amount of any tax that may be payable in respect of any
transfer involved in such issuance or shall establish to the reasonable
satisfaction of PubCo that such tax has been paid or is not payable.

 

  (f)

 

  (i) Notwithstanding anything to the contrary in this Section 4.6, but subject
to Section 4.6(g), a Redeeming Member shall be deemed to have offered to sell
its Units as described in the Redemption Notice to PubCo, and PubCo may, in its
sole discretion, by means of delivery of a Call Election Notice in accordance
with, and subject to the terms of, this Section 4.6(f), elect to purchase
directly and acquire such Units (together with the surrender and delivery of the
same number of shares of Class B Common Stock) on the Redemption Date by paying
to the Redeeming Member (or, on the Redeeming Member’s written order, its
designee) that number of shares of Class A Common Stock the Redeeming Member (or
its designee) would otherwise receive pursuant to Section 4.6(a)(i) or, at
PubCo’s election, an amount of cash equal to the Cash Election Amount of such
shares of Class A Common Stock (the “Call Right”), whereupon PubCo shall acquire
the Units offered for redemption by the Redeeming Member (together with the
surrender and delivery of the same number of shares of Class B Common Stock to
PubCo for cancellation). PubCo shall be treated for all purposes of this
Agreement as the owner of such Units; provided that if PubCo funds the Cash
Election Amount other than through the issuance of shares of Class A Common
Stock, such Units will be reclassified into another Equity Security of the
Company if the Managing Member determines such reclassification is necessary.

 

  (ii)

PubCo may, at any time prior to the Redemption Date, in its sole discretion
deliver written notice (a “Call Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its Call Right. A Call
Election Notice may be revoked by PubCo at any time; provided that any such
revocation does not prejudice the ability of

 

26



--------------------------------------------------------------------------------

  the parties to consummate a Redemption on the Redemption Date. Except as
otherwise provided by this Section 4.6(f), an exercise of the Call Right shall
be consummated pursuant to the same timeframe and in the same manner as the
relevant Redemption would have been consummated if PubCo had not delivered a
Call Election Notice.

 

  (g) In connection with a PubCo Change of Control, PubCo shall have the right,
in its sole discretion, to require each Member (other than PubCo and its wholly
owned Subsidiaries) to effect a Redemption of some or all of such Member’s Units
(together with the surrender and delivery of the same number of shares of
Class B Common Stock); provided that a Cash Election shall not be permitted
pursuant to such a Redemption under this Section 4.6(g). Any Redemption pursuant
to this Section 4.6(g) shall be effective immediately prior to the consummation
of the PubCo Change of Control (and, for the avoidance of doubt, shall not be
effective if such PubCo Change of Control is not consummated) (the “Change of
Control Redemption Date”). From and after the Change of Control Redemption Date,
(i) the Units and shares of Class B Common Stock subject to such Redemption
shall be deemed to be transferred to PubCo on the Change of Control Redemption
Date and (ii) such Member shall cease to have any rights with respect to the
Units and shares of Class B Common Stock subject to such Redemption (other than
the right to receive shares of Class A Common Stock pursuant to such
Redemption). PubCo shall provide written notice of an expected PubCo Change of
Control to all Members within the earlier of (x) five (5) Business Days
following the execution of the agreement with respect to such PubCo Change of
Control and (y) ten (10) Business Days before the proposed date upon which the
contemplated PubCo Change of Control is to be effected, indicating in such
notice such information as may reasonably describe the PubCo Change of Control
transaction, subject to applicable law, including the date of execution of such
agreement or such proposed effective date, as applicable, the amount and types
of consideration to be paid for shares of Class A Common Stock in the PubCo
Change of Control, any election with respect to types of consideration that a
holder of shares of Class A Common Stock, as applicable, shall be entitled to
make in connection with such PubCo Change of Control, and the number of Units
(and corresponding shares of Class B Common Stock) held by such Member that
PubCo intends to require to be subject to such Redemption. Following delivery of
such notice and on or prior to the Change of Control Redemption Date, the
Members shall take all actions reasonably requested by PubCo to effect such
Redemption, including taking any action and delivering any document required
pursuant to the remainder of this Section 4.6 to effect a Redemption.

 

  (h)

In the event that (i) the Members (other than PubCo and its wholly owned
Subsidiaries) beneficially own, in the aggregate, less than 10% of the then
outstanding Units and (ii) the Class A Common Stock is listed or admitted to
trading on a National Securities Exchange, PubCo shall have the right, in its
sole discretion, to require any Member (other than PubCo and its wholly owned
Subsidiaries) that beneficially owns less than 5% of the then outstanding Units,
to effect a Redemption of some or all of such Member’s Units (together with the

 

27



--------------------------------------------------------------------------------

  surrender and delivery of the same number of shares of Class B Common Stock);
provided that a Cash Election shall not be permitted pursuant to such a
Redemption under this Section 4.6(h). PubCo shall deliver written notice to the
Company and any such Member of its intention to exercise its Redemption right
pursuant to this Section 4.6(h) (a “Minority Member Redemption Notice”) at least
five (5) Business Days prior to the proposed date upon which such Redemption is
to be effected (such proposed date, the “Minority Member Redemption Date”),
indicating in such notice the number of Units (and corresponding shares of
Class B Common Stock) held by such Member that PubCo intends to require to be
subject to such Redemption. Any Redemption pursuant to this Section 4.6(h) shall
be effective on the Minority Member Redemption Date. From and after the Minority
Member Redemption Date, (i) the Units and shares of Class B Common Stock subject
to such Redemption shall be deemed to be transferred to PubCo on the Minority
Member Redemption Date and (ii) such Member shall cease to have any rights with
respect to the Units and shares of Class B Common Stock subject to such
Redemption (other than the right to receive shares of Class A Common Stock
pursuant to such Redemption). Following delivery of a Minority Member Redemption
Notice and on or prior to the Minority Member Redemption Date, the Members shall
take all actions reasonably requested by PubCo to effect such Redemption,
including taking any action and delivering any document required pursuant to the
remainder of this Section 4.6 to effect a Redemption.

 

  (i) No Redemption shall impair the right of the Redeeming Member to receive
any distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption. For the avoidance of doubt, no Redeeming Member, or a Person
designated by a Redeeming Member to receive shares of Class A Common Stock,
shall be entitled to receive, with respect to such record date, distributions or
dividends both on Units redeemed by the Company from such Redeeming Member and
on shares of Class A Common Stock received by such Redeeming Member, or other
Person so designated, if applicable, in such Redemption.

 

  (j) Any Units acquired by the Company under this Section 4.6 and transferred
by the Company to PubCo shall remain outstanding and shall not be cancelled as a
result of their acquisition by the Company. Notwithstanding any other provision
of this Agreement, PubCo shall be automatically admitted as a Member of the
Company with respect to any Units or other Equity Securities in the Company it
receives under this Agreement (including under this Section 4.6 in connection
with any Redemption).

 

  (k)

The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines, in its sole discretion, such
limitations and restrictions to be necessary or appropriate to avoid undue risk
that the Company may be classified as a “publicly traded partnership” within the
meaning of Section 7704 of the Code. Furthermore, the Managing Member may
require

 

28



--------------------------------------------------------------------------------

  any Member or group of Members to redeem all of their Units to the extent it
determines, in its sole discretion, that such Redemption is necessary or
appropriate to avoid undue risk that the Company may be classified as a
“publicly traded partnership” within the meaning of Section 7704 of the Code.
Upon delivery of any notice by the Managing Member to such Member or group of
Members requiring such Redemption, such Member or group of Members shall
exchange, subject to exercise by PubCo of its Call Right pursuant to Section
4.6(f)(i), all of their Units effective as of the date specified in such notice
(and such date shall be deemed to be a Redemption Date for purposes of this
Agreement) in accordance with this Section 4.6 and otherwise in accordance with
the requirements set forth in such notice.

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to the special allocations set forth in
Section 5.2 and all distributions through the end of such Fiscal Year or other
taxable period, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 11.3(b) if all assets of the Company on
hand at the end of such Fiscal Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with Section
11.3(b), to the Members immediately after making such allocation, minus
(ii) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets, and the amount
any such Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.

Section 5.2 Special Allocations.

 

  (a) Nonrecourse Deductions for any Fiscal Year or other taxable period shall
be specially allocated to the Members on a pro rata basis, in accordance with
the number of Units owned by each Member as of the last day of such Fiscal Year
or other taxable period. The amount of Nonrecourse Deductions for a Fiscal Year
or other taxable period shall equal the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that Fiscal Year or other
taxable period over the aggregate amount of any distributions during that Fiscal
Year or other taxable period of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulations Section 1.704-2(d).

 

29



--------------------------------------------------------------------------------

  (b) Any Member Nonrecourse Deductions for any Fiscal Year or other taxable
period shall be specially allocated to the Member who bears economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

  (c) Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations Section
1.704-2(g)(2)). This section is intended to constitute a minimum gain chargeback
under Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

  (d) Notwithstanding any other provision of this Agreement except Section
5.2(c), if there is a net decrease in Member Minimum Gain during any Fiscal Year
or other taxable period (or if there was a net decrease in Member Minimum Gain
for a prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

  (e) Notwithstanding any provision hereof to the contrary except Section 5.2(a)
and Section 5.2(b), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Fiscal Year or other
taxable period. All Losses and other items of loss and expense in excess of the
limitation set forth in this Section 5.2(e) shall be allocated to the Members
who do not have an Adjusted Capital Account Deficit in proportion to their
relative positive Capital Accounts but only to the extent that such Losses and
other items of loss and expense do not cause any such Member to have an Adjusted
Capital Account Deficit.

 

30



--------------------------------------------------------------------------------

  (f) Notwithstanding any provision hereof to the contrary except Section 5.2(c)
and Section 5.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year or other taxable period) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible; provided
that an allocation pursuant to this Section 5.2(f) shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article V have been tentatively made
as if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

  (g) If any Member has a deficit balance in its Capital Account at the end of
any Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 5.2(g) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of such sum after all
other allocations provided for in this Article V have been made as if Section
5.2(f) and this Section 5.2(g) were not in this Agreement.

 

  (h) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

  (i)

The allocations set forth in Sections 5.2(a) through 5.2(h) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory

 

31



--------------------------------------------------------------------------------

  Allocations (and anticipated future Regulatory Allocations) shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Members so that, to the extent possible, the net amount of such allocation
of other items and the Regulatory Allocations to each Member should be equal to
the net amount that would have been allocated to each such Member if the
Regulatory Allocations had not occurred. This Section 5.2(i) is intended to
minimize to the extent possible and to the extent necessary any economic
distortions which may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

Section 5.3 Allocations for Tax Purposes in General.

 

  (a) Except as otherwise provided in this Section 5.3, each item of income,
gain, loss and deduction of the Company for U.S. federal income tax purposes
shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

  (b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using such method or methods determined by the
Managing Member to be appropriate and in accordance with the applicable Treasury
Regulations; provided, that the Managing Member will use the “traditional method
with curative allocations,” with the curative allocations applied only to sale
gain, under Treasury Regulations Section 1.704-3(c) with respect to the assets
owned by the Company at the time of the IPO.

 

  (c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and
(ii) recapture of credits shall be allocated to the Members in accordance with
applicable law.

 

  (d) Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

  (e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

 

32



--------------------------------------------------------------------------------

Section 5.4 Other Allocation Rules.

 

  (a) The Members are aware of the income tax consequences of the allocations
made by this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

  (b) The provisions regarding the establishment and maintenance for each Member
of a Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members. If the Managing
Member determines, in its sole discretion, that the application of the
provisions in Sections 4.4, 5.1, 5.2 or 5.3 would result in non-compliance with
the Treasury Regulations or would be inconsistent with the intended economic
entitlement of the Members, the Managing Member is authorized to make any
appropriate adjustments to such provisions.

 

  (c) All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year or other taxable period during which each was recognized as the owner of
such interest, without regard to the results of Company operations during any
particular portion of that year and without regard to whether cash distributions
were made to the Transferor or the Transferee during that year; provided,
however, that this allocation must be made in accordance with a method
permissible under Code Section 706 and the Treasury Regulations thereunder.

 

  (d) The Members’ proportionate shares of the “excess nonrecourse liabilities”
of the Company, within the meaning of Treasury Regulations Section
1.752-3(a)(3), shall be allocated to the Members on a pro rata basis, in
accordance with the number of Units owned by each Member.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

 

  (a)

Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; any such distribution shall be made to the Members as of
the close of business on such record date on a pro rata basis (except that, for
the avoidance of doubt, repurchases or redemptions made in accordance with
Section 4.1(f)

 

33



--------------------------------------------------------------------------------

  or payments made in accordance with Sections 7.4 or 7.9 need not be on a pro
rata basis), in accordance with the number of Units owned by each Member as of
the close of business on such record date; provided, however, that the Managing
Member shall have the obligation to make distributions as set forth in
Sections 6.2 and 11.3(b)(iii); and provided, further, that, notwithstanding any
other provision herein to the contrary, no distributions shall be made to any
Member to the extent such distribution would render the Company insolvent or
violate the Act. For purposes of the foregoing sentence, insolvency means the
inability of the Company to meet its payment obligations when due. Promptly
following the designation of a record date and the declaration of a distribution
pursuant to this Section 6.1, the Managing Member shall give notice to each
Member of the record date, the amount and the terms of the distribution and the
payment date thereof.

 

  (b) Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

  (c) Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Sections 5.1
and 5.2.

Section 6.2 Tax-Related Distributions. The Company shall, subject to any
restrictions contained in any agreement to which the Company is bound, make
distributions out of legally available funds to all Members on a pro rata basis,
in accordance with the number of Units owned by each Member, at such times and
in such amounts as the Managing Member reasonably determines is necessary to
enable PubCo to (i) timely satisfy all of its U.S. federal, state and local and
non-U.S. tax liabilities, and (ii) timely meet its obligations pursuant to any
and all Tax Receivable Agreements.

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT

Section 7.1 The Managing Member; Fiduciary Duties.

 

  (a) PubCo shall be the sole Managing Member of the Company. Except as
otherwise required by Law, (i) the Managing Member shall have full and complete
charge of all affairs of the Company, (ii) the management and control of the
Company’s business activities and operations shall rest exclusively with the
Managing Member, and the Managing Member shall make all decisions regarding the
business, activities and operations of the Company (including the incurrence of
costs and expenses) in its sole discretion without the consent of any other
Member and (iii) the Members other than the Managing Member (in their capacity
as such) shall not participate in the control, management, direction or
operation of the activities or affairs of the Company and shall have no power to
act for or bind the Company.

 

  (b) In connection with the performance of its duties as the Managing Member of
the Company, except as otherwise set forth herein, the Managing Member
acknowledges that it will owe to the Members the same fiduciary duties as it
would owe to the stockholders of a Delaware corporation if it were a member of
the board of directors of such a corporation and the Members were stockholders
of such corporation. The Members acknowledge that the Managing Member will take
action through its board of directors, and that the members of the Managing
Member’s board of directors will owe comparable fiduciary duties to the
stockholders of the Managing Member.

Section 7.2 Officers.

 

  (a) The Managing Member may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

  (b) The initial chief executive officer of the Company (the “Chief Executive
Officer”) will be Gregory A. Lanham.

 

  (c)

Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing

 

35



--------------------------------------------------------------------------------

  Member or this Agreement. The Chief Executive Officer will have the power to
execute bonds, mortgages and other contracts requiring a seal, under the seal of
the Company, except where required or permitted by Law to be otherwise signed
and executed, and except where the signing and execution thereof will be
expressly delegated by the Managing Member to some other Officer or agent of the
Company.

 

  (d) Except as set forth herein, the Managing Member may appoint Officers at
any time, and the Officers may include a president, one or more vice presidents,
a secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate. Except as set forth herein, the Officers will
serve at the pleasure of the Managing Member, subject to all rights, if any, of
such Officer under any contract of employment. Any individual may hold any
number of offices, and an Officer may, but need not, be a Member of the Company.
The Officers will exercise such powers and perform such duties as specified in
this Agreement or as determined from time to time by the Managing Member.

 

  (e) Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

  (a) one or more employees or other agents of the Company or subordinates whom
the Officer reasonably believes to be reliable and competent in the matters
presented; and

 

  (b) any attorney, public accountant, or other Person as to matters which the
Officer reasonably believes to be within such Person’s professional or expert
competence.

Section 7.4 Indemnification. The Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended, any person who was or is made a party or is threatened to
be made a party to or is otherwise

 

36



--------------------------------------------------------------------------------

involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”) by
reason of the fact that he, or a person for whom he is the legal representative,
is or was a Manager entitled to indemnification under the Existing LLC
Agreement, a Member, an Officer, or acting as the Managing Member, Tax Matters
Member or Company Representative of the Company or, while a Manager entitled to
indemnification under the Existing LLC Agreement, a Member, an Officer, or
acting as the, Managing Member, Tax Matters Member or Company Representative of
the Company, is or was serving at the request of the Company as a member,
director, officer, trustee, employee or agent of another limited liability
company or of a corporation, partnership, joint venture, trust, other enterprise
or nonprofit entity, including service with respect to an employee benefit plan
(a “Covered Person”), whether the basis of such Proceeding is alleged action in
an official capacity as a member, director, officer, trustee, employee or agent,
or in any other capacity while serving as a member, director, officer, trustee,
employee or agent, against all expenses, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and penalties
and amounts paid in settlement) reasonably incurred or suffered by such Covered
Person in connection with such Proceeding. The Company shall, to the fullest
extent not prohibited by applicable Law as it presently exists or may hereafter
be amended, pay the expenses (including attorneys’ fees) incurred by a Covered
Person in defending any Proceeding in advance of its final disposition;
provided, however, that to the extent required by applicable Law, such payment
of expenses in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined by final judicial decision from
which there is no further right to appeal that the Covered Person is not
entitled to be indemnified under this Section 7.4 or otherwise. The rights to
indemnification and advancement of expenses under this Section 7.4 shall be
contract rights and such rights shall continue as to a Covered Person who has
ceased to be a member, director, officer, trustee, employee or agent and shall
inure to the benefit of his heirs, executors and administrators. Notwithstanding
the foregoing provisions of this Section 7.4, except for Proceedings to enforce
rights to indemnification and advancement of expenses, the Company shall
indemnify and advance expenses to a Covered Person in connection with a
Proceeding (or part thereof) initiated by such Covered Person only if such
Proceeding (or part thereof) was authorized by the Managing Member.

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. In
compliance with applicable Law, the Company (with the approval of the Managing
Member) may purchase and maintain insurance or make other financial arrangements
on behalf of any Person who is or was a Member, employee or agent of the
Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

Section 7.6 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.6. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights

 

37



--------------------------------------------------------------------------------

of all Members under this Agreement and applicable Law remain in full force and
effect. No appointment of a Person other than PubCo (or its successor, as
applicable) as Managing Member shall be effective unless PubCo (or its
successor, as applicable) and the new Managing Member (as applicable) provide
all other Members with contractual rights, directly enforceable by such other
Members against PubCo (or its successor, as applicable) and the new Managing
Member (as applicable), to cause (a) PubCo to comply with all PubCo’s
obligations under this Agreement (including its obligations under Section 4.6)
other than those that must necessarily be taken in its capacity as Managing
Member and (b) the new Managing Member to comply with all the Managing Member’s
obligations under this Agreement.

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one share of Class B Common
Stock) is redeemable for the same amount and same type of property, securities
or cash (or combination thereof) that one share of Class A Common Stock becomes
exchangeable for or converted into as a result of the Reclassification Event and
(ii) PubCo or the successor to PubCo, as applicable, is obligated to deliver
such property, securities or cash upon such redemption. PubCo shall not
consummate or agree to consummate any Reclassification Event unless the
successor Person, if any, becomes obligated to comply with the obligations of
PubCo (in whatever capacity) under this Agreement.

Section 7.9 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) in the sole discretion of the Managing
Member, reimburse the Managing Member for any costs, fees or expenses incurred
by it in connection with serving as the Managing Member. To the extent that the
Managing Member determines in its sole discretion that such expenses are related
to the business and affairs of the Managing Member that are conducted through
the Company and/or its Subsidiaries (including expenses that relate to the
business and affairs of the Company and/or its Subsidiaries and that also relate
to other activities of the Managing Member), the Managing Member may cause the
Company to pay or bear all expenses of the Managing Member, including, without
limitation, costs of securities offerings not borne directly by Members, board
of directors compensation and meeting costs, costs of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs; provided that the Company shall not pay or bear any income tax
obligations of the Managing Member. In the event that (i) shares of Class A

 

38



--------------------------------------------------------------------------------

Common Stock or other Equity Securities of PubCo were sold to underwriters in
any public offering after the Effective Time, in each case, at a price per share
that is lower than the price per share for which such shares of Class A Common
Stock or other Equity Securities of PubCo are sold to the public in such public
offering after taking into account underwriters’ discounts or commissions and
brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such public offering) (such difference, the
“Discount”) and (ii) the proceeds from such public offering are used to fund the
Cash Election Amount for any redeemed Units or otherwise contributed to the
Company, the Company shall reimburse the Managing Member for such Discount by
treating such Discount as an additional Capital Contribution made by the
Managing Member to the Company, issuing Units in respect of such deemed Capital
Contribution in accordance with Section 4.6(b)(ii), and increasing the Managing
Member’s Capital Account by the amount of such Discount. For the avoidance of
doubt, any payments made to or on behalf of the Managing Member pursuant to this
Section 7.9 shall not be treated as a distribution pursuant to Section 6.1(a)
but shall instead be treated as an expense of the Company.

ARTICLE VIII

ROLE OF MEMBERS

Section 8.1 Rights or Powers.

 

  (a) Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way. Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act. A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company. The existence of these relationships and acting in such capacities will
not result in the Member (other than the Managing Member) being deemed to be
participating in the control of the business of the Company or otherwise affect
the limited liability of the Member. Except as specifically provided herein, a
Member (other than the Managing Member) shall not, in its capacity as a Member,
take part in the operation, management or control of the Company’s business,
transact any business in the Company’s name or have the power to sign documents
for or otherwise bind the Company.

 

  (b) The Company shall promptly (but in any event within three business days)
notify the Members in writing if, to the Company’s knowledge, for any reason, it
would be an “investment company” within the meaning of the Investment Company
Act of 1940 (the “Investment Company Act”), as amended, but for the exceptions
provided in Section 3(c)(1) or 3(c)(7) thereunder.

 

39



--------------------------------------------------------------------------------

  (c) For so long as Wells Fargo holds any interest in the Company, the Company
shall upon written request by Wells Fargo at any time, reasonably cooperate with
such request, subject to Section 18-305 of the Act, to provide Wells Fargo with
information regarding the nature of the Company’s assets and those of its
Subsidiaries, sufficient to allow Wells Fargo to determine whether or not any
such assets are “investment securities” under Section 3(a)(2) of the Investment
Company Act and whether the value of any such “investment securities” held by
the Company or any such Subsidiary exceeds 40% of the value of the total assets
of the Company or such Subsidiary, as the case may be.

Section 8.2 Voting.

 

  (a) Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

 

  (b) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

  (c) Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

  (d) Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Tax Matters Member or Company Representative.

 

40



--------------------------------------------------------------------------------

Section 8.4 Investment Opportunities.

 

  (a) To the fullest extent permitted by applicable law, the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any Member
(other than Members who are officers or employees of the Company, PubCo or any
of their respective subsidiaries), any of their respective affiliates (other
than the Company, the Managing Member or any of their respective subsidiaries),
or any of their respective officers, directors, agents, shareholders, members,
and partners (each, a “Business Opportunities Exempt Party”). The Company
renounces any interest or expectancy of the Company in, or in being offered an
opportunity to participate in, business opportunities that are from time to time
presented to any Business Opportunities Exempt Party. No Business Opportunities
Exempt Party who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for the Company or any of
its subsidiaries shall have any duty to communicate or offer such opportunity to
the Company. No amendment or repeal of this Section 8.4 shall apply to or have
any effect on the liability or alleged liability of any Business Opportunities
Exempt Party for or with respect to any opportunities of which any such Business
Opportunities Exempt Party becomes aware prior to such amendment or repeal. Any
Person purchasing or otherwise acquiring any interest in any Units shall be
deemed to have notice of and consented to the provisions of this
Section 8.4. Neither the alteration, amendment or repeal of this Section 8.4,
nor the adoption of any provision of this Agreement inconsistent with this
Section 8.4, shall eliminate or reduce the effect of this Section 8.4 in respect
of any business opportunity first identified or any other matter occurring, or
any cause of action, suit or claim that, but for this Section 8.4, would accrue
or arise, prior to such alteration, amendment, repeal or adoption.

 

  (b) The Company and the Members recognize that (i) Wells Fargo and the Wells
Fargo BHC Affiliate and their respective Affiliates own and will own substantial
equity interests in other Persons (existing and future) that participate in the
energy industry (“Wells Fargo Investments”) and (ii) that at any given time,
other Wells Fargo Investments may be in direct or indirect competition with the
Company and/or its Subsidiaries. The Company and the Members acknowledge and
agree that (i) Wells Fargo, the Wells Fargo BHC Affiliate and Wells Fargo
Investments and each of their respective Affiliates (the “Wells Fargo Related
Parties”): (A) shall not be prohibited or otherwise restricted by their
relationship with the Company and its Subsidiaries from engaging in the business
of investing in Wells Fargo Investments, entering into agreements to provide
services to such companies or acting as directors or advisors to, or other
principals of, such Wells Fargo Investments, and (B) shall not have any
obligation to offer the Company or its Subsidiaries any business opportunities,
and (ii) the Company and the Members hereby renounce any interest or expectancy
in any business opportunity pursued by the Wells Fargo Related Parties and waive
any claim that any such business opportunity constitutes a corporate,
partnership or other business opportunity of the Company or any of its
Subsidiaries.

 

41



--------------------------------------------------------------------------------

Section 8.5 BHCA Matters.

 

  (a) Wells Fargo is a BHC Member. Any Interest in the Company that is (i) held
for its own account by Wells Fargo or by any affiliate (as defined in 12 U.S.C.
Sec. 1841(k)) of Wells Fargo that is itself a BHC Company (a “Wells Fargo BHC
Affiliate”), and (ii) determined in the aggregate to have voting rights with
respect to a matter in excess of 4.99% (or such greater percentage as may be
permitted under Section 4(c)(6) of the BHCA) of the voting rights of the
Interests pursuant to this Agreement (such determination to be made (i) at the
time of admission of Wells Fargo or the Wells Fargo BHC Affiliate to the
Company, (ii) at the time of admission of any additional Member to, or
withdrawal of any Member from, the Company, or (iii) at any other time when an
adjustment is made to the Members’ proportionate ownership of the Interests or
voting rights attributable to such Interests (each, a “Recalculation Event”)),
shall, upon written notice from Wells Fargo to the Company, be treated as
“Non-Voting Membership Interests” except as provided in subsection (b) of this
Section 8.5 Section 8.5(a). In the event that any Interests of Wells Fargo and
the Wells Fargo BHC Affiliate are determined in the aggregate to include
Non-Voting Membership Interests, Wells Fargo and the Wells Fargo BHC Affiliate
may by notice to the Company allocate voting Interests and Non-Voting Membership
Interests among themselves in such percentages as they may elect. Upon any
Recalculation Event, the Interests in the Company held by Wells Fargo and the
Wells Fargo BHC Affiliate shall be recalculated, and upon written notice from
Wells Fargo to the Company, only that portion of the Interests in the Company
held by Wells Fargo and the Wells Fargo BHC Affiliate that is determined as of
the date of such Recalculation Event to have voting rights in excess of 4.99%
with respect to a matter (or such greater percentage as may be permitted under
Section 4(c)(6) of the BHCA), excluding the Non-Voting Membership Interests as
of such date, shall be a Non-Voting Membership Interest.

 

  (b) Except as provided in this Section 8.5, Non-Voting Membership Interests
(whether or not subsequently transferred in whole or in part to any other person
or entity) shall not be entitled to vote or consent with respect to any matter
under this Agreement or the Act, and shall be deemed to have waived any rights
to vote or consent with respect to such matters. Non-Voting Membership Interests
shall not be counted as Interests (either for purposes of determining the
numerator or the denominator in any vote) for purposes of determining whether
any vote required under this Agreement has been approved by the requisite
percentage in interest of the Members; provided, that Wells Fargo will be
permitted to vote its Non-Voting Membership Interest on (i) any proposal to
dissolve or continue the business of the Company (but not on the selection of
any successor Managing Member, and Wells Fargo irrevocably waives its right to
vote its Non-Voting Membership Interest on the selection of any successor
Managing Member under the Act, which waiver shall be binding upon Wells Fargo
and any entity which succeeds to its Interest), and (ii) any matter that would
significantly and adversely affect the rights, preferences or limited liability
of Wells Fargo, such as the making of any distributions by the Company to any
Member prior to making any required distributions to other Members, and other
matters as to which non-voting shares are permitted to vote pursuant to 12
C.F.R. Sec. 225.2(q)(2), as in effect from time to time. Except as provided in
this Section 8.5, Non-Voting Membership Interests will be identical in all
respects to all other Interests.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERS OF INTERESTS

Section 9.1 Restrictions on Transfer.

 

  (a) Except as provided in Section 4.6, no Member shall Transfer all or any
portion of its Interest without the Managing Member’s prior written consent,
which consent shall be granted or withheld in the Managing Member’s sole
discretion. If, notwithstanding the provisions of this Section 9.1(a), all or
any portion of a Member’s Interests are Transferred in violation of this Section
9.1(a), involuntarily, by operation of law or otherwise, then without limiting
any other rights and remedies available to the other parties under this
Agreement or otherwise, the Transferee of such Interest (or portion thereof)
shall not be admitted to the Company as a Member or be entitled to any rights as
a Member hereunder, and the Transferor will continue to be bound by all
obligations hereunder, unless and until the Managing Member consents in writing
to such admission, which consent shall be granted or withheld in the Managing
Member’s sole discretion. Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 9.1(a) shall be
null and void and of no force or effect whatsoever. For the avoidance of doubt,
the restrictions on Transfer contained in this Article IX shall not apply to the
Transfer of any capital stock of the Managing Member; provided that no shares of
Class B Common Stock may be Transferred unless a corresponding number of Units
are Transferred therewith in accordance with this Agreement.

 

  (b)

In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than one hundred (100) partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), or (C) would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code or a successor provision or to be taxed as a corporation pursuant to
the Code or successor of the Code; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3 (14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to the

 

43



--------------------------------------------------------------------------------

  Plan Asset Regulations or otherwise cause the Company to be subject to
regulation under ERISA; (v) if such Transfer requires the registration of such
Interests or any Equity Securities issued upon any exchange of such Interests,
pursuant to any applicable U.S. federal or state securities Laws; or (vi) if
such Transfer subjects the Company to regulation under the Investment Company
Act or the Investment Advisors Act of 1940, each as amended (or any succeeding
law). Any attempted or purported Transfer of all or a portion of a Member’s
Interests in violation of this Section 9.1(b) shall be null and void and of no
force or effect whatsoever.

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.6, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(iii) such Transferee represents that the Transfer was made in accordance with
all applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.
Notwithstanding anything to the contrary in this Section 9.3, and except as
otherwise provided in this Agreement, following a Transfer by one or more
Members (or a transferee of the type described in this sentence) to a Permitted
Transferee of all or substantially all of their Interests, such transferee shall
succeed to all of the rights of such Member(s) under this Agreement.

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

44



--------------------------------------------------------------------------------

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF SOLARIS OILFIELD INFRASTRUCTURE, LLC DATED AS OF MAY 11, 2017 AMONG THE
MEMBERS LISTED THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM
TIME TO TIME, AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE
UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF THE ISSUER OF SUCH SECURITIES.”

ARTICLE X

ACCOUNTING

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

Section 10.2 Tax Elections.

 

  (a) The Company and any eligible Subsidiary shall make an election (or
continue a previously made election) pursuant to Section 754 of the Code for the
taxable year of the Company that includes the date hereof, shall not thereafter
revoke such election and shall make a new election pursuant to Section 754 of
the Code to the extent necessary following any “termination” of the Company or
the Subsidiary, as applicable, under Section 708 of the Code. In addition, the
Company shall make the following elections on the appropriate forms or tax
returns:

 

  i. to adopt the calendar year as the Company’s Fiscal Year, if permitted under
the Code;

 

  ii. to adopt the accrual method of accounting for U.S. federal income tax
purposes;

 

  iii. to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code; and

 

  iv. any other election the Managing Member may deem appropriate and in the
best interests of the Company.

 

  (b) Upon request of the Managing Member, each Member shall cooperate in good
faith with the Company in connection with the Company’s efforts to elect out of
the application of the company-level audit and adjustment rules of the
Bipartisan Budget Act of 2015, if applicable. None of the Managing Member, the
Members, or the Company shall make any election under Section 1101(g)(4) of the
Bipartisan Budget Act of 2015 to have the provisions of the Bipartisan Budget
Act of 2015 governing “Subchapter C – Treatment of Partnerships” apply to any
tax return of the Company filed for a taxable year beginning prior to January 1,
2018.

 

45



--------------------------------------------------------------------------------

Section 10.3 Tax Returns; Information. The Managing Member shall arrange for the
preparation and timely filing of all income and other tax and informational
returns of the Company. The Managing Member shall furnish to each Member a copy
of each approved return and statement, together with any schedules or other
information which each Member may require in connection with such Member’s own
tax affairs as soon as practicable (but in no event more than 75 days after the
end of each Fiscal Year). The Members agree to take all actions reasonably
requested by the Company or the Company Representative to comply with the
Bipartisan Budget Act of 2015, including where applicable, filing amended
returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative.

Section 10.4 Tax Matters Member and Company Representative. The Managing Member
is specially authorized and appointed to act as the Tax Matters Member and as
the Company Representative (as applicable) and in any similar capacity under
state or local Law. The Tax Matters Member or Company Representative (as
applicable) may retain, at the Company’s expense, such outside counsel,
accountants and other professional consultants as it may reasonably deem
necessary in the course of fulfilling its obligations as Tax Matters Member or
Company Representative (as applicable).

Section 10.5 Withholding Tax Payments and Obligations.

 

  (a) The Company and its Subsidiaries may withhold from distributions,
allocations or portions thereof if it is required to do so by any applicable
rule, regulation or law, and each Member hereby authorizes the Company and its
Subsidiaries to withhold or pay on behalf of or with respect to such Member any
amount of taxes that the Managing Member determines, in good faith, that the
Company or any of its Subsidiaries is required to withhold or pay with respect
to any amount distributable or allocable to such Member pursuant to this
Agreement.

 

  (b) To the extent that any tax is paid by (or withheld from amounts payable
to) the Company or any of its Subsidiaries and the Managing Member determines,
in good faith, that such tax relates to one or more specific Members (including
any tax payable by the Company or any of its Subsidiaries pursuant to
Section 6225 of the Code with respect to items of income, gain, loss deduction
or credit allocable or attributable to such Member), such tax shall be treated
as an amount of taxes withheld or paid with respect to such Member pursuant to
this Section 10.5.

 

46



--------------------------------------------------------------------------------

  (c) For all purposes under this Agreement, any amounts withheld or paid with
respect to a Member pursuant to this Section 10.5 shall be treated as if
distributed to such Member at the time such withholding or payment is made.
Further, to the extent that the cumulative amount of such withholding or payment
for any period exceeds the distributions to which such Member is entitled for
such period, the amount of such excess shall be considered a loan from the
Company to such Member, with interest accruing at the Prime Rate in effect from
time to time, compounded annually. The Managing Member may, in its discretion,
either demand payment of the principal and accrued interest on such demand loan
at any time (which payment shall not be deemed a Capital Contribution for
purposes of this Agreement), and enforce payment thereof by legal process, or
may withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any such demand loan.

 

  (d) Neither the Company nor the Managing Member shall be liable for any excess
taxes withheld in respect of any Member, and, in the event of overwithholding, a
Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

 

  (e) Notwithstanding any other provision of this Agreement, (i) any Person who
ceases to be a Member shall be treated as a Member for purposes of this
Section 10.5 and (ii) the obligations of a Member pursuant to this Section 10.5
shall survive indefinitely with respect to any taxes withheld or paid by the
Company that relate to the period during which such Person was actually a
Member, regardless of whether such taxes are assessed, withheld or otherwise
paid during such period.

ARTICLE XI

DISSOLUTION AND TERMINATION

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

  (a) The sale of all or substantially all of the assets of the Company; and

 

  (b) The determination of the Managing Member to dissolve, wind up, and
liquidate the Company.

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior

 

47



--------------------------------------------------------------------------------

to such dissolution shall be preserved to the greatest extent practicable with
respect to distributions made to Members pursuant to Section 11.3 in connection
with such dissolution, taking into consideration tax and other legal constraints
that may adversely affect one or more parties to such dissolution and subject to
compliance with applicable laws and regulations, unless, with respect to any
class of Units, holders of a majority of the Units of such class consent in
writing to a treatment other than as described above.

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

Section 11.3 Procedure.

 

  (a) In the event of the dissolution of the Company for any reason, the Members
shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided that if a Member is in bankruptcy or dissolved,
another Member, who shall be the Managing Member (“Winding-Up Member”) shall
commence to wind up the affairs of the Company and, subject to Section 11.4(a),
such Winding-Up Member shall have full right and unlimited discretion to
determine in good faith the time, manner and terms of any sale or sales of the
Property or other assets pursuant to such liquidation, having due regard to the
activity and condition of the relevant market and general financial and economic
conditions. The Members shall continue to share profits, losses and
distributions during the period of liquidation in the same manner and proportion
as though the Company had not dissolved. The Company shall engage in no further
business except as may be necessary, in the reasonable discretion of the
Managing Member or the Winding-Up Member, as applicable, to preserve the value
of the Company’s assets during the period of dissolution and liquidation.

 

  (b) Following the payment of all expenses of liquidation and the allocation of
all Profits and Losses as provided in Article V, the proceeds of the liquidation
and any other funds of the Company shall be distributed in the following order
of priority:

 

  (i) First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

48



--------------------------------------------------------------------------------

  (ii) Second, to set up such cash reserves which the Managing Member reasonably
deems necessary for contingent or unforeseen Liabilities or future payments
described in Section 11.3(b)(i) (which reserves when they become unnecessary
shall be distributed in accordance with the provisions of subsection (iii),
below); and

 

  (iii) Third, the balance to the Members, pro rata in accordance with the
number of Units owned by each Member.

 

  (c) Except as provided in Section 11.4(a), no Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

 

  (d) Upon the completion of the liquidation of the Company and the distribution
of all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

Section 11.4 Rights of Members.

 

  (a) Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

 

  (b) Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

 

49



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL

Section 12.1 Amendments; Waivers.

 

  (a) The terms and provisions of this Agreement may be waived, modified or
amended (including by means of merger, consolidation or other business
combination to which the Company is a party) with the approval of the Managing
Member and each Member who at such time holds (together with its Affiliates) at
least five percent (5%) of the then outstanding Units; provided, however, that
no amendment to this Agreement may:

 

  i. modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

 

  ii. materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner.

 

  (b) Notwithstanding the foregoing subsection (a), the Managing Member, acting
alone, may amend this Agreement, including Exhibit A, (i) to reflect the
admission of new Members, Transfers of Interests, the issuance of additional
Units or Equity Securities, as provided by the terms of this Agreement, and,
subject to Section 12.1(a), subdivisions or combinations of Units made in
compliance with Section 4.1(g), (ii) to the minimum extent necessary to
(A) comply with the provisions of the Bipartisan Budget Act of 2015 and any
Treasury Regulations or other administrative pronouncements promulgated
thereunder and (B) to administer the effects of such provisions in an equitable
manner and (iii) as necessary to avoid the Company being classified as a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code.

 

  (c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 

  (d) Notwithstanding Section 12.1(a), with respect to any change, modification,
or amendment to this Agreement that would amend (i) the definitions of any of
BHCA, BHC Member, Investment Company Act, Non-Voting Membership Interest,
Recalculation Event, Wells Fargo, Wells Fargo BHC Affiliate, Wells Fargo
Investments or Wells Fargo Related Parties, or (ii) Section 2.6 Section 8.1(b),
Section 8.4(b), Section 8.5 or this Section 12.1(d) shall be effective only upon
the prior written consent of Wells Fargo.

 

50



--------------------------------------------------------------------------------

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 12.7 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

 

51



--------------------------------------------------------------------------------

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

Section 12.10 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile, by
telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested as follows:

If to the Company or the Managing Member, addressed to it at:

Solaris Oilfield Infrastructure, LLC

9811 Katy Freeway, Suite 900

Houston, TX 77024

Facsimile: (713) 574-2960

Electronic mail: kyle.ramachandran@solarisoilfield.com

Attention: Kyle S. Ramachandran

With copies (which shall not constitute notice) to:

Solaris Oilfield Infrastructure, Inc.

9811 Katy Freeway, Suite 900

Houston, TX 77024

Facsimile: (713) 574-2960

Electronic mail: kyle.ramachandran@solarisoilfield.com

Attention: Kyle S. Ramachandran

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5725

Electronic mail: dmcwilliams@velaw.com

Attention: Douglas E. McWilliams

 

52



--------------------------------------------------------------------------------

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5862

Electronic mail: jseiguer@velaw.com

Attention: Julian J. Seiguer

or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or electronic mail
address so specified in (or pursuant to) this Section 12.10 and an appropriate
answerback is received or, if transmitted after 4:00 p.m. local time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, on the Business Day when actually received at such address or,
if not received on a Business Day, on the Business Day immediately following
such actual receipt.

Section 12.11 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

Section 12.13 Expenses. Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

Section 12.14 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.

 

53



--------------------------------------------------------------------------------

Section 12.15 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4 and 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

[Signatures on Next Page]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amended
and Restated Limited Liability Company Agreement to be executed as of the day
and year first above written.

 

COMPANY: SOLARIS OILFIELD INFRASTRUCTURE, LLC

By:

 

/s/ William A. Zartler

Name:

 

William A. Zartler

Title:

 

Chief Executive Officer

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

MEMBERS: YORKTOWN: YORKTOWN ENERGY PARTNERS X, L.P. By: Yorktown X Company, LP,
its general partner By: Yorktown X Associates LLC, its general partner

By:

 

/s/ W. Howard Keenan, Jr.

Name:

 

W. Howard Keenan, Jr.

Title:

 

Member

MURCHISON: MURCHISON CAPITAL PARTNERS, L.P. By: Murchison Management Corp., its
general partner

By:

 

/s/ Robert F. Murchison

Name:

 

Robert F. Murchison

Title:

 

President

TECOVAS: TECOVAS PARTNERS X, L.P. By: Marsh Operating Company, its general
partner

By:

 

/s/ Charles Marsh

Name:

 

Charles Marsh

Title:

 

President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

TINER: TINER FAMILY PARTNERSHIP

By:

 

/s/ Michael L. Tiner

Name:

 

Michael L. Tiner

Title:

 

General Partner

LSS: LOADCRAFT SITE SERVICES LLC

By:

 

/s/ William A. Zartler

Name:

  William A. Zartler

Title:

  Authorized Signatory SEC: SOLARIS ENERGY CAPITAL LLC

By:

 

/s/ William A. Zartler

Name:

  William A. Zartler

Title:

  Manager FREEBIRD: FREEBIRD PARTNERS LP

By:

 

/s/ Curtis W. Huff

Name:

 

Curtis W. Huff

Title:

 

Chairman

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.

By:

 

/s/ Galy Milavec

Name:

 

Galy Milavec

Title:

 

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

MANAGEMENT MEMBERS

By:

 

/s/ William A. Zartler

Name:

  William A. Zartler

By:

 

/s/ Mike Flinn

Name:

  Mike Flinn EQUITY TRUST COMPANY, CUSTODIAN FBO KYLE RAMACHANDRAN IRA

By:

 

/s/ Kyle S. Ramachandran

Name:

  Kyle S. Ramachandran COWTOWN CONSULTING

By:

 

/s/ Dennis E. Ward

Name:

 

Dennis E. Ward

Title:

 

Managing Director

CHARLOTTE MUNN WARD ROTH C. IRA

By:

 

/s/ Charlotte Munn Ward

Name:

 

Charlotte Munn Ward

Title:

 

 

By:

 

/s/ Greg Garcia

Name:

  Gregory Garcia

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

By:  

/s/ Brian Dobbs

Name:   Brian Dobbs By:  

/s/ Jonathan Scheiner

Name:   Jonathan Scheiner By:  

/s/ Edwin Lau

Name:   Edwin Lau By:  

/s/ Cynthia Durrett

Name:   Cynthia Durrett By:  

/s/ Kyle Carrick

Name:   Kyle Carrick By:  

/s/ Chris Work

Name:   Chris Work By:  

/s/ Ronney Coleman

Name:   Ronney Coleman By:  

/s/ Timur Kuru

Name:   Timur Kuru By:  

/s/ Julian Burke

Name:

  Julian Burke

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

By:  

/s/ Kyle S. Ramachandran

Name:

  Kyle Ramachandran

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

MANAGING MEMBER: SOLARIS OILFIELD INFRASTRUCTURE, INC.

By:

 

/s/ Kyle S. Ramachandran

Name:

  Kyle S. Ramachandran

Title:

  Chief Financial Officer

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

SOLARIS OILFIELD INFRASTRUCTURE, LLC



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

  

Number of
Units Owned

    

Closing Date Capital Account
Balance1

 

Solaris Oilfield Infrastructure, Inc.

     10,100,000        [●]  

Yorktown Energy Partners X, L.P.

     15,022,824        [●]  

Loadcraft Site Services, LLC

     11,595,898        [●]  

Wells Fargo Central Pacific Holdings, Inc.

     1,236,446        [●]  

Zartler, William

     1,011,230        [●]  

Tecovas Partners X, L.P.

     741,868        [●]  

Work, Chris

     574,596        [●]  

Kuru, Timur

     444,023        [●]  

Solaris Energy Capital, LLC

     366,764        [●]  

Freebird Partners LP

     304,756        [●]  

Ramachandran, Kyle

     277,404        [●]  

Garcia, Greg

     197,300        [●]  

Murchison Capital Partners, L.P.

     185,467        [●]  

Tiner Family Partnership

     123,645        [●]  

Lau, Edwin

     103,043        [●]  

Scheiner, Jonathan

     72,382        [●]  

Equity Trust Company, Custodian FBO Kyle Ramachandran IRA

     24,729        [●]  

Burke, Julian

     18,538        [●]  

Dobbs, Brian

     13,828        [●]  

Coleman, Ronney

     12,364        [●]  

Cowtown Consulting, LLC

     10,845        [●]  

Charlotte Munn Ward Roth Conversion IRA

     10,845        [●]  

Durrett, Cindy

     6,182        [●]  

Flinn, Mike

     5,423        [●]  

Carrick, Kyle

     5,423        [●]  

 

1  NTD: The Closing Date Capital Account Balances will be completed by the
Company within 180 calendar days following the execution of this Agreement.

 

A-1